DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,6-8, 9, 12-16, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koshino (US 6775466) and in view of Yamauchi (US 6088507)

Claim 1.  Koshino discloses A data storage device (e.g.,  disk control apparatus 100, Fig. 1, col 5:9-13)
a non-volatile memory (e.g.,  disk apparatus 104, col 5:24-25, Fig. 1);
a controller including a decoder, the controller configured to (e.g.,  the video and audio data management unit 109, col 5: 45-50, Fig. 1;  reproducing unit 103 , col 8:49):
receive a command from a host to write data for a media file to the non-volatile memory (e.g., disk control apparatus 100 is provided with an external interface unit 102 for transmitting and receiving video and audio data and digital signals such as control signals to and from the external apparatus, Fig. 1, col 5:9-15;  an external apparatus , col 5:8).
decode using the decoder in the controller, a first frame of the media file to for a video frame of the first frame and for each of a plurality of audio frames of the first frame (e.g., data recording and reproducing unit 103 divides the DV data into blocks in units of video frames (hereinafter, this block data will be referred to as DV frame data), and records and reproduces DV data onto and from the disk apparatus 104 with the DV frame data as one unit, col 5:32-36;  an index generation unit for generating index information by analyzing the video and audio data received by the interface unit, col 2:25-35); 

determine a logical block address (LBA); an LBA (e.g.,  the video and audio data management unit 109 manages the logical block addresses (LBAs) corresponding to the logical frame addresses as selectable recording address conversion information, col 5, 59-63, Fig. 1).
write the first frame to the non-volatile memory (e.g.,  records the DV data received from the external interface unit 102 onto a disk apparatus 104, col 5:19-22, 40-45 Fig. 1);
update a to add information associated with the LBA for the video frame of the first frame and the LBA for each of the plurality of audio frames of the first frame (e.g., the video and audio data management unit 109 stores the frame top address and the corresponding logical frame address posted to the data recording and reproducing unit 103 as current frame address information, col 6:6-10, 40-45 Fig. 1).

Koshino does not disclose, but Yamauchi discloses 
wherein the media file includes one or more frames each including a video frame and a plurality of audio frames associated with a plurality of languages (e.g., multimedia optical disc which may store a plurality pieces of video data, each of which is comprised of moving picture data and a plurality pieces of sub-data, such as audio data , col 2:17-26, Fig. 18;  "audio A," "audio B," and "audio C" shown in the drawing, for example, may include different languages, such a English and Japanese, col 8:23-25).
logical-to-physical (L2P) table (e.g., channel table defines the relation between the logical channels and the physical channels,, col 3:53-60)
in the data storage device, wherein the L2P table is configured to map LBAs and corresponding physical addresses, to add the LBA and one or more corresponding physical addresses … and one or more corresponding physical addresses…. (e.g.,  a multimedia optical disc comprising:… plurality pieces of sub-data are either of a plurality pieces of audio data and a plurality pieces of sub-picture data; and a management information area for storing a channel table in which a plurality of logical channel numbers are respectively related to a plurality of physical channel numbers for each of the plurality pieces of video data, wherein the plurality of logical channel numbers are shared by a certain numbers of pieces of video data, wherein the plurality of physical channel numbers are used to physically identify the plurality pieces of sub-data., col 2:34-44; FIG. 18 is a block diagram showing the construction of the disc reproduction apparatus).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the disk control apparatus storing video and audio data in a disk using LBA as disclosed by Koshino, with Yamauchi, providing the benefit of a piece of sub-data can be changed dynamically to a desired piece during the reproduction of video data (see Yamauchi, col 5:3-5), and  a plurality of second sub-areas for storing different pieces of sub-data, the different pieces of sub-data being reproduced simultaneously with the moving picture data of the first sub-area (col 2:49-53), If plurality kinds of moving picture data have different numbers of audio channels for different languages and if a desired language is stored in a plurality of audio channels with different channel numbers, the user needs to change the audio channel number to maintain the desired language each time the user changes the moving picture data (col 2:8-14),  to provide a disc reproduction apparatus and method for reproducing the multimedia optical disc (col 2:24-27).


Claim 4. Koshino discloses 
wherein the decoder is configured to decode a structure of individual components within a frame of the media file (e.g.,  FIG. 3 is an explanatory view of the recording start information written when the above-mentioned scene A is recorded on the disk apparatus 104. As shown in FIG. 3, in the case of the scene A, the signal "REC ST" is written into corresponding frames in the auxiliary information (VAUX) of video signals and in the auxiliary information (AAUX) of audio signals. In FIG. 3, the signal "REC ST" is represented by .large circle.., col 8:1-6).

Claim 6. Koshino discloses 
wherein the L2P table is configured to include a start LBA and a length of the video frame of the first frame, and a start LBA and a length of each of the plurality of audio frames of the first frame (e.g.,  FIG. 12 is an explanatory view explaining processing for the data recording and reproducing unit 103 to add recording start and end information to the frames adjoining the erased area in response to a recording start and end information addition request from the video and audio data management unit 109., col 11:10-20;  the video and audio data management unit 109 assigns continuous logical frame addresses to the recorded DV frame data the video and audio data management unit 109 manages the logical block addresses (LBAs) corresponding to the logical frame addresses, col 5:50-62).

Claim 7. Koshino discloses 
wherein the L2P table configured to include an LBA range for the video frame of the first frame and an LBA range for each of the plurality of audio frames of the first frame (e.g., DV frame data recorded in the recorded area are recorded in continuous recording areas even in such cases, the video and audio data management unit 109 assigns continuous logical frame addresses to the recorded DV frame data, col 5:55-60 Fig. 3).


Claim 9. Koshino discloses A data storage device  (e.g.,  disk control apparatus 100, Fig. 1, col 5:9-13)comprising:
a non-volatile memory (e.g.,  disk apparatus 104, col 5:24-25, Fig. 1);; and 
a controller including a decoder, the controller configured to (e.g.,  the video and audio data management unit 109, col 5: 45-50, Fig. 1;  reproducing unit 103 , col 8:49):
receive a command from a host to read data for a media file from the non-volatile memory for playback (e.g., disk control apparatus 100 is provided with an external interface unit 102 for transmitting and receiving video and audio data and digital signals such as control signals to and from the external apparatus, Fig. 1, col 5:9-15);
access;  determine an LBA and one or more corresponding physical addresses  for a video frame of a first frame of the media file and determine an LBA and one or more corresponding physical addresses for an audio frame of the first (e.g., the video and audio data management unit 109 stores the frame top address and the corresponding logical frame address posted to the data recording and reproducing unit 103 as current frame address information, col 6:6-10, 40-45 Fig. 1).;
and
transmit the video frame of the first frame and the audio frame of the frame to the host (e.g., wherein the plurality pieces of sub-data are reproduced selectively and synchronized with the piece of moving picture data, wherein the plurality pieces of sub-data are either of a plurality pieces of audio data and a plurality pieces of sub-picture data col 2:30-40).

Koshino does not disclose, but Yamauchi discloses 
wherein the media file includes one or more frames each including a video frame and a plurality of audio frames associated with a plurality of languages; determine a selected language of the plurality of languages for playback of the media file; frame in the selected language (e.g., multimedia optical disc which may store a plurality pieces of video data, each of which is comprised of moving picture data and a plurality pieces of sub-data, such as audio data , col 2:17-26, Fig. 18;  "audio A," "audio B," and "audio C" shown in the drawing, for example, may include different languages, such a English and Japanese, col 8:23-25).
logical-to-physical (L2P) table (e.g., channel table defines the relation between the logical channels and the physical channels,, col 3:53-60)

load the video frame of the first frame and the audio frame of the first frame into a buffer (e.g.,  stores the processed data in a buffer memory, col 16:30-40);
in the data storage device, wherein the L2P table is configured to map logical block addresses (LBAs) and corresponding physical addresses, and wherein the L2P table is configured to include, for each frame of the media file, an LBA and one or more corresponding physical addresses for a video frame of the frame and an LBA and one or more corresponding physical addresses for each of a plurality of audio frames of the frame (e.g.,  a multimedia optical disc comprising:… plurality pieces of sub-data are either of a plurality pieces of audio data and a plurality pieces of sub-picture data; and a management information area for storing a channel table in which a plurality of logical channel numbers are respectively related to a plurality of physical channel numbers for each of the plurality pieces of video data, wherein the plurality of logical channel numbers are shared by a certain numbers of pieces of video data, wherein the plurality of physical channel numbers are used to physically identify the plurality pieces of sub-data., col 2:34-44; FIG. 18 is a block diagram showing the construction of the disc reproduction apparatus);
in the selected language based on the L2P table (e.g., audio CH table of PGC information . .indicates audio channels..; FIG. 15 also shows that the route information of PGC information #2 includes the VOB position information for VOBs #1, #3, and #4. The audio CH table and the SPCH table of PGC information #2 set as shown in FIG. 15 allow, during PGC #2, the reproduction of audio physical channel 0 (English voice), audio physical channel 1 (Japanese voice), sub-picture physical channel 0 (English subtitle), and sub-picture physical channel 2 (Japanese subtitle)., col 15:23-30).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the disk control apparatus storing video and audio data in a disk using LBA as disclosed by Koshino, with Yamauchi, providing the benefit of a piece of sub-data can be changed dynamically to a desired piece during the reproduction of video data (see Yamauchi, col 5:3-5), and  a plurality of second sub-areas for storing different pieces of sub-data, the different pieces of sub-data being reproduced simultaneously with the moving picture data of the first sub-area (col 2:49-53), If plurality kinds of moving picture data have different numbers of audio channels for different languages and if a desired language is stored in a plurality of audio channels with different channel numbers, the user needs to change the audio channel number to maintain the desired language each time the user changes the moving picture data (col 2:8-14).

Claim 12 is rejected for reasons similar to claim 4 above.

Claim 13  Koshino does not disclose, but Yamauchi discloses
wherein the L2P table includes LBA information decoded from a frame of the media file using the decoder (e.g.,  the channel table defines the relation between the logical channels and the physical channels, thereby correctly relating logical channels tc physical channels even if different numbers of physical channels or different physical channels are assigned to the plurality pieces of video data., col 2:53-65).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the disk control apparatus storing video and audio data in a disk using LBA as disclosed by Koshino, with Yamauchi, providing the benefit of a piece of sub-data can be changed dynamically to a desired piece during the reproduction of video data (see Yamauchi, col 5:3-5), and  a plurality of second sub-areas for storing different pieces of sub-data, the different pieces of sub-data being reproduced simultaneously with the moving picture data of the first sub-area (col 2:49-53), If plurality kinds of moving picture data have different numbers of audio channels for different languages and if a desired language is stored in a plurality of audio channels with different channel numbers, the user needs to change the audio channel number to maintain the desired language each time the user changes the moving picture data (col 2:8-14).

Claim 14 is rejected for reasons similar to claim 6 above.
Claim 15 is rejected for reasons similar to claim 7 above.
Claim 16 is rejected for reasons similar to claim 8 above.

Claim 17. Koshino discloses A data storage system (e.g.,  disk control apparatus 100, Fig. 1, col 5:9-13)comprising:
a non-volatile memory (e.g.,  disk apparatus 104, col 5:24-25, Fig. 1);; and 
a controller means configured to decode media files using a decoder in the data storage system (e.g.,  the video and audio data management unit 109, col 5: 45-50, Fig. 1;  reproducing unit 103 , col 8:49):: 
receive a command from a host to write data for a media file to the non-volatile memory (e.g., disk control apparatus 100 is provided with an external interface unit 102 for transmitting and receiving video and audio data and digital signals such as control signals to and from the external apparatus, Fig. 1, col 5:9-15; A disk control apparatus 100 of the first embodiment shown in FIG. 1);

decode using the decoder a first frame of the media file to determine for a video frame of the first frame and for each of a plurality of audio frames of the first frame (e.g., an index generation unit for generating index information by analyzing the video and audio data received by the interface unit, col 2:25-35);

write the first frame to the non-volatile memory (e.g., data recording and reproducing unit 103 divides the DV data into blocks in units of video frames (hereinafter, this block data will be referred to as DV frame data), and records and reproduces DV data onto and from the disk apparatus 104 with the DV frame data as one unit, col 5:32-36); and 

update to add information associated with the LBA for the video frame of the first frame and the LBA for each of the plurality of audio frames of the first frame (e.g., the video and audio data management unit 109 stores the frame top address and the corresponding logical frame address posted to the data recording and reproducing unit 103 as current frame address information, col 6:6-10, 40-45 Fig. 1).
a logical block address (LBA); an LBA (e.g.,  the video and audio data management unit 109 manages the logical block addresses (LBAs) corresponding to the logical frame addresses as selectable recording address conversion information, col 5, 59-63, Fig. 1).

Koshino does not disclose, but Yamauchi discloses 
wherein the media file includes one or more frames each including a video frame and a plurality of audio frames associated with a plurality of languages (e.g., multimedia optical disc which may store a plurality pieces of video data, each of which is comprised of moving picture data and a plurality pieces of sub-data, such as audio data , col 2:17-26, Fig. 18;  "audio A," "audio B," and "audio C" shown in the drawing, for example, may include different languages, such a English and Japanese, col 8:23-25).
logical-to-physical (L2P) table (e.g., channel table defines the relation between the logical channels and the physical channels,, col 3:53-60);
in the data storage system, wherein the L2P table is configured to map LBAs and corresponding physical addresses, to add the LBA and one or more corresponding physical addresses for the video frame of the first frame and the LBA and one or more -5-Application No.: 17/182,033 Filing Date:February 22, 2021 corresponding physical addresses ((e.g.,  a multimedia optical disc comprising:… plurality pieces of sub-data are either of a plurality pieces of audio data and a plurality pieces of sub-picture data; and a management information area for storing a channel table in which a plurality of logical channel numbers are respectively related to a plurality of physical channel numbers for each of the plurality pieces of video data, wherein the plurality of logical channel numbers are shared by a certain numbers of pieces of video data, wherein the plurality of physical channel numbers are used to physically identify the plurality pieces of sub-data., col 2:34-44; FIG. 18 is a block diagram showing the construction of the disc reproduction apparatus)); 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the disk control apparatus storing video and audio data in a disk using LBA as disclosed by Koshino, with Yamauchi, providing the benefit of a piece of sub-data can be changed dynamically to a desired piece during the reproduction of video data (see Yamauchi, col 5:3-5), and  a plurality of second sub-areas for storing different pieces of sub-data, the different pieces of sub-data being reproduced simultaneously with the moving picture data of the first sub-area (col 2:49-53), If plurality kinds of moving picture data have different numbers of audio channels for different languages and if a desired language is stored in a plurality of audio channels with different channel numbers, the user needs to change the audio channel number to maintain the desired language each time the user changes the moving picture data (col 2:8-14).

Claim 18 is rejected for reasons similar to claim 4 above.
Claim 19 is rejected for reasons similar to claim 6 above.
Claim 20 is rejected for reasons similar to claim 7 above.

Claims 2, 3, 10, 11, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koshino (US 6775466) and in view of Yamauchi (US 6088507) and further in view of Ahsan (US 9554110)

Claim 2. Koshino in view of Yamauchi  does not disclose, but Ahsan discloses
wherein a frame of the media file is included in a container (e.g., a video partition 804 , col 10:15, Fig. 8).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the disk control apparatus storing video and audio data in a disk using LBA as disclosed by Koshino, with Yamauchi, with Ahsan, providing the benefit of store both application files and AV content in a more efficient manner (see Ahsan, col 1:55-60), and  a storage device may be provided with the ability to characterize data to be stored onto or read from the data storage device and to selectively encode, encrypt and/or compress and to selectively decode, decrypt and/or decompress the data based upon the characterization (col 2:52-65).

Claim 3. Koshino in view of Yamauchi  does not disclose, but Ahsan discloses
wherein the container includes MPEG_4 Part 14 (MP4) (e.g., MPEG-4, col 6:51). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the disk control apparatus storing video and audio data in a disk using LBA as disclosed by Koshino, with Yamauchi, with Ahsan, providing the benefit of store both application files and AV content in a more efficient manner (see Ahsan, col 1:55-60), and  a storage device may be provided with the ability to characterize data to be stored onto or read from the data storage device and to selectively encode, encrypt and/or compress and to selectively decode, decrypt and/or decompress the data based upon the characterization (col 2:52-65).

Claim 10 is rejected for reasons similar to claim 2 above.
Claim 11 is rejected for reasons similar to claim 3 above.
Claim 21 is rejected for reasons similar to claim 2 above.
Claim 22 is rejected for reasons similar to claim 3 above.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koshino (US 6775466) and in view of Yamauchi (US 6088507) and further in view of Navon (US 20200110536,)

Claim 5. Koshino discloses 
updates the L2P table with the information associated with the LBA for the video frame of the first frame and the LBA for each of the plurality of audio frames of the first frame  (e.g., the video and audio data management unit 109 stores the frame top address and the corresponding logical frame address posted to the data recording and reproducing unit 103 as current frame address information, col 6:6-10, 40-45 Fig. 1)..

Koshino in view of Yamauchi  does not disclose, but Navon discloses
wherein the controller includes a flash translation layer (FTL) configured to translate LBAs to physical addresses, and the FTL is configured to receive information relating to a decoded structure of individual components within the first frame of the media file (e.g., FTL 104… LBAs.. video, audio files, para 0069 Fig. 9, Fig. 2).

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 
For claims 1, 9 and 17, Applicant argues that that the cited references do not disclose the amended limitations.  The Office disagrees.
Specifically, Koshino does not disclose, but Yamauchi discloses 
in the data storage device, wherein the L2P table is configured to map LBAs and corresponding physical addresses, to add the LBA and one or more corresponding physical addresses … and one or more corresponding physical addresses…. (e.g.,  a multimedia optical disc comprising:… plurality pieces of sub-data are either of a plurality pieces of audio data and a plurality pieces of sub-picture data; and a management information area for storing a channel table in which a plurality of logical channel numbers are respectively related to a plurality of physical channel numbers for each of the plurality pieces of video data, wherein the plurality of logical channel numbers are shared by a certain numbers of pieces of video data, wherein the plurality of physical channel numbers are used to physically identify the plurality pieces of sub-data., col 2:34-44; FIG. 18 is a block diagram showing the construction of the disc reproduction apparatus).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the disk control apparatus storing video and audio data in a disk using LBA as disclosed by Koshino, with Yamauchi, providing the benefit of a piece of sub-data can be changed dynamically to a desired piece during the reproduction of video data (see Yamauchi, col 5:3-5), and  a plurality of second sub-areas for storing different pieces of sub-data, the different pieces of sub-data being reproduced simultaneously with the moving picture data of the first sub-area (col 2:49-53), If plurality kinds of moving picture data have different numbers of audio channels for different languages and if a desired language is stored in a plurality of audio channels with different channel numbers, the user needs to change the audio channel number to maintain the desired language each time the user changes the moving picture data (col 2:8-14),  to provide a disc reproduction apparatus and method for reproducing the multimedia optical disc (col 2:24-27).

	Applicant’s arguments for dependent claims 2-8, 10-16, 18-22  are based on their respective base independent claims 1, 9 and 17, which are addressed above.
	New claims are rejected above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135